DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3 has been amended, Claim 16 has been cancelled, and Claims 1-15 and 17-18 are pending and have been prosecuted.
Information Disclosure Statement
The IDS submitted 11/17/2020 has been reviewed and considered. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
In reference to claim 13:
Claim 13 recites the limitation “connection means for connecting to said server
“ or “user input means”.  The connection means for connecting to said server is not disclosed in the specification.  The specification fails to tie any hardware, software, function or acts to the “user input means” as claimed. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: FIG. 1, none of the reference number have been mentioned in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or 
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
           Claim Rejections - 35 USC § 112
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In reference to claim 13:
Claim 13 recites the limitations “input means for receiving a user input means from a user, connection means for connecting to said server receiving, by said server, a geographical address of said physical entity from said user via said input means receiving, by said server, an entity category relating to said physical entity, said entity category being one of a row house, a semi-detached house, a detached house or an apartment from said user via said input means”
The specification has support for input means as a sensor –page 5 lines 15-17.  Accordingly the input means is interpreted to be sensors.
The specification does not clearly define the connection means in the specification as the specification states “The measurements of such sensors may be collected offline” or 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claims 1-12 and 17:
Claim 1 recites the step “characterized in that said method further comprises the steps of”, the examiner is not able to determine the metes and bounds of the step “characterized”.  This step is also carried into the dependent claims.   The specification is equally ambiguous.  Page 11 discloses characterized …set of user input parameters…The common definition of the term “characterized” is to describe a distinctive feature or characteristic.  However, the examiner is not able to determine how this is a function or process step.   For examination purposes the examiner is determining the term “characterized” to be inputting into the next steps the data received and determined in the previous steps.  Claims 2-12 and 17 depend upon claim 
In reference to Claim 2-4 and 8-9:
Claims 2, 3, 4, 8, 9 and 10 recite the limitation “characterized in that said value of said physical parameter”, “characterized in that said method “, “characterized in that said additional step”, “characterized in that said method “, “characterized in that said method” and “characterized in that said method “respectively as discussed above with respect to claim 1, the recitation “characterize” has not functional action, in light of rejection of claim 1, the examiner is interpreting the recitation “characterized” to be to be inputting into the next steps the data received and determined in the previous steps. Therefore claims 2-4, 8, 9 and 10 are rejected under 35 USC 112 (b). 
In reference to claim 13-15 and 18:
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
Claim 13 recites “in that said value of said physical parameter is based at least in part on automatic realtime measurement of said physical parameter”…The missing element is the step that relates to this recitation; recites “and in that said determining of said risk is further based on said risk-indicative feature value” … The missing element is the step that relates to this recitation ; recites “in that said technical measure relates to a modification of said physical entity which may be carried out by/via said user for lowering said risk” … The missing element is the step that relates to this recitation “said risk relating to said probability of damage relates to a probability of damage caused by flooding of said physical entity; in that said physical parameter and said at least one value of said physical parameter relate to a probability of flooding associated with a given physical location; The missing element is the step that relates to this recitation; recites “and in that said risk-indicative feature value relates to any of the following: a presence and/or physical surface of a subterranean space of said physical entity; The missing element is the step that relates to this recitation; recites “ a floor level of said physical entity in case said entity category is apartment“ The missing element is the step that relates to this recitation; recites“ said risk is determined in the context of a reconstruction advice with respect to said physical entity” The missing element is the step that relates to this recitation; recites “and in that said technical requirement relates to a reconstruction instruction with respect to said building, wherein the reconstruction instruction is an instruction with respect to a foundation and/or a fire protection provision and/or a dam and/or a detection system of seismic activity” The missing element is the step that relates to this recitation.  It is unclear to the examiner as to what these recitation are attempting to limit within the claim.  For examination purposes the examiner is determining these recitations to be descriptors and carry no patentable weight.  
Claim 13 recites the limitation “input means for receiving a user input means from a user, connection means for connecting to said server”…” receiving, by said server, a geographical address of said physical entity from said user via said input means”…”

The limitations is incomplete for omitting essential elements, such omission amounting to a gap between the elements as it is not clear how the input means (i.e. sensors) are for receiving user input means.  The examiner is not able to determine the user input means.  The specification discloses the sensor data collected offline but fails to disclose the metes and bounds of the user input means. For examination purposes the examiner is determining that the user input means to be manual using any type of interface.  The specification fails to disclose a connection means to said server.  Therefore, the examiner is not able to determine if the connection means is hardware, software or combination of both.  For examination purposes the examiner determining the connection means to be an interface. 

Claim 15 recites the limitation “. The system according to claim 14, characterized in that said positioning-related remote server is equal to said physical-parameter-related remote server”.  Claim 13 recites “characterized in that said method further comprises the steps of Page 7 of 12Appl. No. 16/614,363 Supplemental Preliminary Amendment Docket No. 087628.00016 - automatically determining by said server a set of geographical coordinates of said physical entity based on said geographical address”.  Therefore, the characterize of claim 13 is determining a set of coordinates.  It is unclear to the examiner how or what claim 15 is limiting with respect to the characterize limitation.  It is also unclear to the examiner as to the meaning that the position related remote server is equal to said physical related remote server.  What is the metes and bounds of the term “equal”.  The specification on page 3 and 4 disclose a remote geographic information 
Claims 14-15 and 18 depend upon claim 13 and contain the same deficiencies as discussed with respect to claim 13. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 and 17-18 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-12 and 17:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 1 and the dependent claims. Such methods fall under 
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method to receive data, determine risk, determine geographic coordinates, retrieve a value, determine risk and based on condition receive additional value.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of computer implemented method in the preamble. The computer implemented method of the preamble is not tied to any of the steps in the body of the claims and fails to positively recite which if any of the steps are computer implemented.  Nothing in the claim element precludes the steps recited from practically being performed in the mind.  The steps recite steps that can easily be performed in the human mind as mental processes for example the steps of receiving address, entity category, and retrieving a value mimics mental processes of observation.  The steps of determining risk determining coordinates mimic mental processes of analysis and decision, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward risk analysis process where data is collected analyzed to determine risk related to a value.   The courts have found and under the 2019 101 USPTO guidance concepts directed toward analyzing and mitigating risk is a fundamental economic practice.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process (1) and (2) to receive a data-insignificant extra solution activity (3) determine risk-a common business practice (4) determine coordinates – directed toward the abstract idea (5) retrieve value-insignificant extra solution activity (6) determine risk based on value of physical parameter is not a step but rather limits the risk of step 3 (7) based on value threshold condition receive additional value and information- an insignificant extra solution activity of collecting data.  A conditional action that is triggered based on value threshold condition, is abstract.  According to UbiComm, citing policy considerations of Mayo, a conditional action is a basic tool used in many disciplines from medicine to economics.  The court found that if conditional actions should be protected as an abstract idea because patenting conditional actions would impede innovation. Accordingly step 7 is directed toward an abstract idea.  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic high level functions to perform the recited steps.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is as no technology has been tied to any of the step limitations and therefore, the steps recited can be implemented by any known means.   Furthermore, the claimed functions do not provide an operation that could be 
The combination of Limitations 1-2 and 3 are directed toward collecting data and determining risk based on a category.  The determining risk is not limited by the collected data.  Determining risk of an entity  – a common business practice.  The combination of limitations 1-3 and 4-5 are directed toward collecting data, determining risk of an entity and determining coordinates and retrieving data based on coordinates- which is a combination to determine risk and to retrieve data- common business practice.  The combination of limitations 1-5 and limitation 6 –determining risk is directed toward collecting, retrieving and analyzing data in order to determine risk- a common business practice.  The combination of steps 1-6 and 7 where the value is measured against a threshold and threshold exceed receive additional value or data- a common business practice. The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology as no technology is included in the claimed steps.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of collecting data, determining values and risk, applying a value condition in order to trigger additional value or information is directed toward a business process.  Technology is not the focus    The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The claim limitations fail to provide additional elements beyond the abstract idea as no technology 
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-12 and 17 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 is directed toward measurement of a parameter- a common business practice.  Dependent claim 3 is directed toward outputting risk – insignificant extra solution activity.  Dependent claim 4 is directed toward based on a triggered condition receiving risk value and determining risk- a common business practice.  Dependent claim 5 is directed toward providing risk values – a common business practice.  Dependent claim 6 is directed toward providing advice, comprising a measure to lower risk- a common business practice.  Dependent claim 7 is directed toward determining risk value measure not implemented and second risk value implemented to quantify impact – a common business practice.  Dependent claim 8 is directed toward receiving data and determining risk- a common business practice.  Dependent claim 9 is directed toward providing a construction/reconstruction requirement to entity based on risk – a common business practice.  Dependent claim 10 is directed toward receiving data, retrieving data and providing a construction/ reconstruction cost related to risk- a common business practice.  Dependent claim 11 is characterizing damage probability and value related to probability- a common business practice.  Dependent claim 12 is directed toward trigger value exceeds threshold receiving values with risk feature value, determine risk feature value- a common business practice.   Dependent claim 17 is directed toward triggering selectively with the 
In reference to Claims 13-15 and 18:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 13 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 13 recites a functional process to receiving data, determining risk, determining geographic coordinates, retrieving value, determining risk and based on condition receive additional value, outputting risk, receiving additional value in response to condition, receiving risk value, determining risk, providing first and second risk values, providing measure to lower risk, measure not implemented and risk value determined risk value implemented, receiving value, determining risk context, and providing advice.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of 
The steps recite steps that can easily be performed in the human mind as mental processes for example the steps of receiving address, receiving entity category, and retrieving a values mimics mental processes of observation.  The steps of determining risk, determining coordinates, comparing parameter for threshold, mimic mental processes of analysis and decision.  The steps of providing an output risk category, providing first and second risk values, providing additional information, providing advice mimics communication, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward risk analysis process where data is collected analyzed to determine risk related to a value.   The courts have found and under the 2019 101 USPTO guidance concepts directed toward analyzing and mitigating risk is a fundamental economic practice.  These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process (1) and (2) to receive a data-insignificant extra solution activity (3) determine risk-a common business practice (4) determine coordinates – directed toward the abstract idea; (5) retrieve value-insignificant extra solution activity (6) determine risk based on value of physical .  According to UbiComm, citing policy considerations of Mayo, a conditional action is a basic tool used in many disciplines from medicine to economics.  The court found that if conditional actions should be protected as an abstract idea because patenting conditional actions would impede innovation. Accordingly step 7 is directed toward an abstract idea.  The recitation “in that said value of said physical parameter is based at least in part on automatic realtime measurement of said physical parameter” is not a step or function but rather a description of the value content and provides not patentability.   The limitation (8) providing an output- insignificant extra solution activity (9) receiving additional value- insignificant extra solution activity.  The recitation “and in that said determining of said risk is further based on said risk-indicative feature value” is not a step but rather a description of the risk and provides no patentability. (10) providing first and second risk value –a common business practice (11)  providing advice- a common business practice, the wherein clause “first risk value is determined without taking into account risk feature value…second risk value taking into account risk feature for quantifying impact of risk feature…allowing user to assess said impact” does “in that said technical measure relates to a modification of said physical entity which may be carried out by/via said user for lowering said risk” is not a step and does not further limit the providing step, but rather describes the technical measure, however the modification of physical entity relation of the technical measure is not positively recited and optional and carries no patentable weight or patentability. (13) the limitation advice further comprises first and second risk value is not a step but rather limits the content of the advice, the wherein clause of first risk valued determined assuming technical measure is not implemented and second risk valued determined assuming technical measure implemented for quantifying an impact is directed toward intended use and carries no patentable weight. (14) receiving characteristic value-insignificant extra solution activity, the recitation “said characteristic value relating to at least one of a physical surface or a number of floors characteristic of said physical entity” does not further limit the receiving function but rather is directed toward the content received and provides not patentability.  (15) the wherein clause “determining risk based on characteristic value does not limit the receiving step.  –determining risk is a fundamental economic activity and common business practice.  The recitation “said risk relating to said probability of damage relates to a probability of damage caused by flooding of said physical entity; in that said physical parameter and said at least one value of said physical parameter relate to a probability of flooding associated with a given physical location; and in that said risk-indicative feature value relates to any of the following: a presence and/or physical surface of a subterranean space of said physical entity; a floor level of said physical entity in case said entity category is apartment“ are not steps and have not been positively recited into the claimed steps and carries no patentable weight  (16) The recitation “ said risk is determined in the context of a reconstruction advice with respect to said physical entity” is not a step and does not further limit the preceding functions claimed and therefore carries no patentability (17) providing reconstruction advice –a common business practice.  The recitation “and in that said technical requirement relates to a reconstruction instruction with respect to said building, wherein the reconstruction instruction is an instruction with respect to a foundation and/or a fire protection provision and/or a dam and/or a detection system of seismic activity” is not a step and carries no patentability as the requirement relates… does not further limit the preceding functions claimed.  
The combination of Limitations 1-2 and 3 are directed toward collecting data and determining risk based on a category.  Determining risk of an entity  – a common business practice.  The combination of limitations 1-3 and 4-5 are directed toward collecting data – an insignificant extra solution activity and determining risk a common business practice.  The limitations 1-5 and limitation 6 –as a combination is directed toward collecting, analyzing data and determining risk- a common business practice.  The combination of steps 1-6 and 7 where the value is measured against a threshold and threshold exceed receive additional value or data- a common business practice.  The combination of limitations 1-7 and 8 providing output is directed toward collecting and analyzing data and outputting the results (see Electric Power Group).  The combination of limitations 1-8 and 9 receiving additional data based on the analysis of 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of collecting data, determining values and risk, applying a value condition in order to trigger additional value or information and output the results of the analysis and advice which is directed    The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional 
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer system to perform the functions “receiving”, “determining”, “retrieving” and “providing” ----are some of the most basic functions of a computer.   The claimed steps do not integrate in a unique manner the computer elements (server, user device, computer readable medium)  such that the claimed processes are unconventional or non-routine, to perform the functions of receiving, analyzing and outputting the results of the analysis.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) Absent a possible narrower construction of the terms SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  
Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis of the claimed process concludes that 
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence that collecting and analyzing data and outputting the results is conventional the examiner provides:
The specification discloses on page 1 that the focus of the invention is to improve upon a business process- There remains a need in the art for an improved system and related method to estimate the reconstruction cost of a building or apartment and to automate the generation of a prospect. Related, there remains a need in the art for an improved 20 method and related system to determine the risk associated with a physical entity based on physical data, said physical entity relating to real estate. … The invention thereto aims to provide an adequate means of and related system for determining a risk and/or for estimating reconstruction cost (page 2).  The specification does not disclose any details related to the computer architecture or special programming but instead discloses the computer elements as the environment to perform the claimed invention (i.e. determining risk and estimating cost based on physical data and physical entity related to real estate).  See page 10 where the specification discloses basic computing system with generic computer components to estimate reconstruction cost, page 14 where the specification discloses a computing system with generic computer components to estimate construction costs.    
The courts have held that generic implementation of an otherwise abstract idea is not sufficient.
See Alice, 134 S. Ct. at 2357—59. Here, they do not. See Mortgage Grader, Inc. v. First Choice Loan Services Inc., 811 F.3d 1314, 1324 (Fed. Cir. 2015) (holding no inventive concept where “the claims ‘add’ only generic computer components such as an ‘inter-face,’ ‘network,’ and ‘database.’”). “We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are ‘insufficient to pass the test of an inventive concept in the application’ of an abstract idea.” Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (quoting buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014)). See also Intellectual Ventures I LLC v. Erie Indemnity Co., Case No. 2016-1128 (Fed. Cir. March 7, 2017)
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also f1ail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 14-15 and 18 these dependent claim have also been reviewed with the same analysis as independent claim 13.  Dependent claim 14 is directed toward determining geographic coordinates based on address is performed by gps from a different server and database from a different server- which is directed toward the information analyzed from a remote server.  Analyzing data at a remote 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,163,160 B1 by Gaeta et al. (Gaeta), and further in view of US Pub No. 2014/0195275 A1 by Pershing et al. (Pershing)
In reference to Claim 1:
Gaeta teaches:
 (Previously presented) A computer-implemented method for determining a risk associated with a physical entity based on physical data, said physical entity relating to real estate, said risk relating to a probability of damage of said physical entity with respect to a physical parameter comprised in said physical data ((Gaeta) in at least Abstract) , said method comprising the steps of:
receiving, from a user, a geographical address of said physical entity ((Gaeta) in at least FIG. 6; Col 12 lines 42- 63);
receiving, from the user, an entity category relating to said physical entity, said entity category being one of a row house, a semi-detached house, a detached house or an apartment ((Gaeta) in at least Col 12 lines 36-42);…
characterized in that said method further comprises the steps of
automatically determining a set of geographical coordinates of said physical entity based on said geographical address using a user device, the user device comprising a processor ((Gaeta) in at least FIG. 5-6; Col 1 lines 47-Col 2 lines 1-5, Col 4 lines 37-52,  Col 12 lines 42- Col 13 lines 1-19);
automatically retrieving at least one value of said physical parameter belonging to said physical data based on said geographical coordinates from a database using the user device ((Gaeta) in at least Col 12 lines 62-Col 13 lines 1-19);
Gaeta does not explicitly teach:
automatically determining said risk based on at least on said entity category; 
in that said determining of said risk is further based on said at least one value of said physical parameter, and in that said at least one value of said physical parameter is compared to a predefined value, wherein said at least one value of said physical parameter equaling or exceeding said predefined value selectively triggers an additional step in said method, wherein said additional step relates to receiving an additional physical value from said user and/or to providing additional information to said user. 
Pershing teaches
automatically determining said risk based on at least on said entity category  ((Pershing) in at least FIG. 1D; FIG. 29; Abstract; para 0012-0015 wherein the prior art teaches risk determined based on received features about property, para 0019, para 0081 wherein the prior art teaches risk assessment include property structure, para 0084, para 0206 wherein the prior art teaches risk rating include type of family structure) 
in that said determining of said risk is further based on said at least one value of said physical parameter, and in that said at least one value of said physical parameter is compared to a predefined value, wherein said at least one value of said physical parameter equaling or exceeding said predefined value selectively triggers an additional step in said method, wherein said additional step relates to receiving an additional physical value from said user and/or to providing additional information to said user ((Pershing) in at least Abstract; FIG. 1D ref # 135o, para 0097, para 0098, para 0107, para 0148; claim 8)
Both Gaeta and Pershing are directed toward assessing risk of properties.  Pershing teaches the motivation of risk considerations applicable for property type in order to estimate the costs of the structure. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the risk assessment details of Gaeta to include applying risk to property types as taught by Pershing since Pershing teaches the motivation of risk considerations applicable for property type in order to estimate the costs of the structure.  Pershing teaches the motivation of determining a risk threshold for property risk in order to send a person out to the location to acquire additional information.  It would have been obvious to one having 
In reference to Claim 2:
The combination of Gaeta and Pershing discloses the limitations of independent claim 1.  Gaeta further discloses the limitations of dependent claim 2
(Previously presented) The method according to claim 1 (see rejection of claim 1 above), 
characterized [inputted/entered values] in that said value of said physical parameter is based at least in part on automatic real-time measurement of said physical parameter.((Gaeta) in at least FIG. 6; Col 13 lines 20-Col 15 lines 1-26)
In reference to Claim 3:
The combination of Gaeta and Pershing discloses the limitations of independent claim 1.  Gaeta further discloses the limitations of dependent claim 3
(Currently Amended) The method according to claim 1 
providing an output based on said risk to said user, said output comprising said risk and/or a risk category.((Gaeta) in at least FIG. 3 ref # 322, Col 7 lines 22-37).
In reference to Claim 4:
The combination of Gaeta and Pershing discloses the limitations of independent claim 1.  Gaeta further discloses the limitations of dependent claim 4
(Previously presented) The method according to claim 1, characterized in that said additional step selectively triggered by said equaling or exceeding said predefined value relates at least to said receiving of said additional physical value, in that said additional step  (see rejection of claim 1 above) comprises:
Gaeta does not explicitly teach:
receiving, from the user, said additional physical value being a risk-indicative feature value relating to said physical entity; and 
in that said determining of said risk is further based on said risk-indicative feature value.
Pershing teaches:
receiving, from the user, said additional physical value being a risk-indicative feature value relating to said physical entity ((Pershing) in at least Abstract; FIG. 1D ref # 135o, para 0097, para 0098, para 0107, para 0148); and 
in that said determining of said risk is further based on said risk-indicative feature value. ((Pershing) in at least FIG. 1D-E, FIG. 1L; para 0097-0098, para 0152-0154)
Both Gaeta and Pershing are directed toward assessing risk of properties.  Pershing teaches the motivation of receiving additional information in order to apply risk to data that is not out of date.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data gathering process for risk assessment of property of Gaeta to include receiving additional data as taught by Pershing since Pershing teaches the motivation of receiving additional information in order to apply risk to data that is not out of date.
In reference to Claim 5:
The combination of Gaeta and Pershing discloses the limitations of dependent claim 4.  Gaeta further discloses the limitations of dependent claim 5
(Previously presented) The method according to claim 4, characterized in that said method comprises the further step of:
providing, to the user, a first and second risk value, wherein said first risk value is determined without taking into account said risk-indicative feature value, and wherein said second risk value is determined taking into account said risk indicative feature value ((Gaeta) in at least Col 10 lines 36-44, Col 11 lines 18-25 wherein the prior art teaches property because of geohazards not insurable, Col 14 lines 15-25 wherein the prior art teaches that based on homeowner claim history an ineligible property can be considered eligible), for quantifying an impact of said risk-indicative feature value on said risk and allowing said user to assess said impact. [the for recitation is directed toward intended use and carries no patentable weight]
In reference to Claim 8:
The combination of Gaeta and Pershing discloses the limitations of independent claim 1.  Gaeta further discloses the limitations of dependent claim 8
(Previously presented) The method according to claim 1 (see rejection of claim 1 above), characterized in that said method comprises the further step of:
Gaeta does not explicitly teach:
receiving, from the user, a characteristic value relating to said physical entity, said characteristic value relating to at least one of a physical surface or a number of floors characteristic of said physical entity;
and wherein said determining of said risk is further based on said characteristic value.
Pershing teaches:
receiving, from the user, a characteristic value relating to said physical entity, said characteristic value relating to at least one of a physical surface or a number of floors characteristic of said physical entity ((Pershing) in at least para 0007-0008, para 0011, para 0016-0018, para 0069, para 0076);
and wherein said determining of said risk is further based on said characteristic value. ((Pershing) in at least para 0204, para 0206)
Both Gaeta and Pershing are directed toward analyzing risk related to property insured.  Pershing teaches the motivation that risk is related toward the structure of the property 
In reference to Claim 11:
The combination of Gaeta and Pershing discloses the limitations of independent claim 1.  Gaeta further discloses the limitations of dependent claim 11
(Previously presented) The method according to claim 1 (see rejection of claim 1 above), 
characterized in that said risk relating to said probability of damage relates to a probability of damage caused by flooding of said physical entity ((Gaeta) in at least Col 9 lines 16-27, Col 11 lines 18-25, Col 13 lines 16-20, lines 52-67); 
in that said physical parameter and said at least one value of said physical parameter relate to a probability of flooding associated with a given physical location. ((Gaeta) in at least Col 9 lines 16-27, Col 11 lines 18-25, Col 13 lines 16-20, lines 52-67)
In reference to Claim 17:
The combination of Gaeta and Pershing discloses the limitations of independent claim 1.  Gaeta further discloses the limitations of dependent claim 17
(Previously presented) The method according to claim 1, wherein said triggering is done selectively in order to decrease both the necessary mental and physical effort of the user in determining said risk. (see rejection of claim 1 above)
Claim 17 does not recite any steps but instead provides intended use for the triggering of claim 1.  Intended use carries no patentable weight. 
Claims 6-7, 9-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,163,160 B1 by Gaeta et al. (Gaeta), in view of US Pub No. 2014/0195275 A1 by Pershing et al. (Pershing) as applied to claim 1 above, and further in view of US Pub No. 2014/0257862 A1 by Billman et al. (Billman)
In reference to Claim 6:
The combination of Gaeta and Pershing discloses the limitations of independent claim 1.  Gaeta further discloses the limitations of dependent claim 6
 (Previously presented) The method according to claim 1, characterized in that said additional step selectively triggered by said equaling or exceeding said predefined value relates at least to said providing of said additional information to said user (see rejection of claim 1 above), in that said additional step comprises:
Gaeta does not explicitly teach:
providing, to the user, additional information comprising an advice with respect to said physical entity, said advice comprising a technical measure; and 
in that said technical measure relates to a modification of said physical entity which may be carried out by/via said user for lowering said risk 
Billman teaches:
providing, to the user, additional information comprising an advice with respect to said physical entity, said advice comprising a technical measure ((Billman) in at least FIG. 3A-C, FIG. 5; para 0056-0057, para 0060); 
in that said technical measure relates to a modification of said physical entity which may be carried out by/via said user for lowering said risk ((Billman) in at least FIG. 3A-C, FIG. 5; para 0056-0057, para 0060); 
Both Gaeta and Billman recognize that bioharzard are an insurance risk for property and that once a property risk meets a certain threshold such property is uninsurable.  Billman teaches the solution to uninsurable property because of biohazard risk by providing an analysis of the property and providing recommendations of actions that can mitigate risk reducing premiums and modifying the property so that it can be insured.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the process for insuring uninsurable properties due to biohazard risk of Gaeta to include the teaching of Billman since Billman teaches the solution to uninsurable property because of biohazard risk by providing an analysis of the property and providing recommendations of actions that can mitigate risk reducing premiums and modifying the property so that it can be insured.   .  
In reference to Claim 7:
The combination of Gaeta, Pershing and Billman discloses the limitations of dependent claim 6.  Gaeta further discloses the limitations of dependent claim 7
(Previously presented) The method according to claim 6, characterized in that said advice (see rejection of claim 6 above) further comprises 
a first and second risk value, wherein said first risk value is determined assuming said technical measure is not implemented, and wherein said second risk value is determined assuming said technical measure is implemented ((Gaeta) in at least Col 10 lines 36-44, Col 11 lines 18-25 wherein the prior art teaches property because of geohazards not insurable, Col 14 lines 15-25 wherein the prior art teaches that based on homeowner claim history an ineligible property can be considered eligible), for quantifying an impact of said risk-indicative feature value on said risk and allowing said user to assess said impact. [directed toward intended use and carries not patentable weight]
In reference to Claim 9:
The combination of Gaeta and Pershing discloses the limitations of independent claim 1.  Gaeta further discloses the limitations of dependent claim 9
 (Previously presented) The method according to claim 1, characterized in that said method (see rejection of claim 1 above) comprises the further step of:
Gaeta does not explicitly teach
providing, to the user, a construction or reconstruction requirement relating to said physical entity based on said risk, said entity category and on said characteristic value.
Billman teaches:
providing, to the user, a construction or reconstruction requirement relating to said physical entity based on said risk, said entity category and on said characteristic value. ((Billman) in at least FIG. 3A-C, FIG. 5; para 0056-0057, para 0060); 
Both Gaeta and Billman recognize that bioharzard are an insurance risk for property and that once a property risk meets a certain threshold such property is uninsurable.  Billman teaches the solution to uninsurable property because of biohazard risk by providing an analysis of the property and providing recommendations of actions that can mitigate risk reducing premiums and modifying the property so that it can be insured.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the process for insuring uninsurable properties due to biohazard risk of Gaeta to include the teaching of Billman since Billman teaches the solution to uninsurable property because of biohazard risk by providing an analysis of the property and providing recommendations of actions that can mitigate risk reducing premiums and modifying the property so that it can be insured.   .  
In reference to Claim 10:
The combination of Gaeta and Pershing discloses the limitations of independent claim 1.  Gaeta further discloses the limitations of dependent claim 10

retrieving comparative entity-category data from a second database, said second database being said database, based on said entity category and further based on said characteristic value ((Gaeta) in at least Col 12 lines 36-col 13 lines 1-32);
retrieving geo-indexed data from a third database, said third database being said database and/or said second database, based on said address and/or said entity category and/or said characteristic value ((Gaeta) in at least Col 12 lines 36-col 13 lines 1-32);
Gaeta does not explicitly teach: 
based on said address and said entity category and said characteristic value; providing, to the user, a construction or reconstruction cost relating to said physical entity based at least on said risk, said comparative entity-category data, said geo-indexed data and further based on said characteristic value and/or said reconstruction requirement.
Billman teaches:
based on said address and said entity category and said characteristic value ((Billman) in at least para 0032, para 0047-0048, para 0052, para 0069, para 0073);
providing, to the user, a construction or reconstruction cost relating to said physical entity based at least on said risk, said comparative entity-category data, said geo-
Both Gaeta and Billman recognize that bioharzard are an insurance risk for property and that once a property risk meets a certain threshold such property is uninsurable.  Billman teaches the solution to uninsurable property because of biohazard risk by providing an analysis of the property and providing recommendations of actions that can mitigate risk reducing premiums and modifying the property so that it can be insured.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the process for insuring uninsurable properties due to biohazard risk of Gaeta to include the teaching of Billman since Billman teaches the solution to uninsurable property because of biohazard risk by providing an analysis of the property and providing recommendations of actions that can mitigate risk reducing premiums and modifying the property so that it can be insured.   
In reference to Claim 12:
The combination of Gaeta and Pershing discloses the limitations of dependent claim 11.  Gaeta further discloses the limitations of dependent claim 12
(Previously presented) The method according to claim 11 (see rejection of claim 11 above), 
a floor level of said physical entity in case said entity category is apartment ((Gaeta) in at least Col 3 lines 20-30);
Gaeta does not explicitly teach:
characterized in that said additional step selectively triggered by said equaling or exceeding said predefined value relates at least to said receiving of said additional physical value; 
wherein said additional step comprises:
receiving, from the user, said additional physical value being a risk-indicative feature value relating to said physical entity;
wherein said determining of said risk is further based on said risk-indicative feature value; 
wherein said risk-indicative feature value relates to any of the following: a presence and/or physical surface of a subterranean space of said physical entity; 
and/or in that said additional step selectively triggered by said equaling or exceeding said predefined value relates at least to said providing of said additional information to said user, wherein said additional step comprises:
providing, to the user, additional information comprising an advice with respect to said physical entity, said advice comprising a technical measure;
wherein said technical measure relates to a modification of said physical entity which may be carried out by/via said user for lowering said risk, wherein said technical 
 Pershing teaches:
characterized in that said additional step selectively triggered by said equaling or exceeding said predefined value relates at least to said receiving of said additional physical value ((Pershing) in at least Abstract; FIG. 1D ref # 135o, para 0097, para 0098, para 0107, para 0148; claim 8); 
wherein said additional step comprises:
receiving, from the user, said additional physical value being a risk-indicative feature value relating to said physical entity ((Pershing) in at least FIG. 1D; para 0097, para 0148-0149);
wherein said determining of said risk is further based on said risk-indicative feature value ((Pershing) in at least FIG. 1D; para 0097, para 0148-0149); 
wherein said risk-indicative feature value relates to any of the following: a presence and/or physical surface of a subterranean space of said physical entity ((Pershing) in at least para 0019, para 0074, para 0116, para 0171); 
a floor level of said physical entity in case said entity category is apartment ((Pershing) in at least para 0007-0008, para 0011, para 0016-0018, para 0069, para 0076);
and/or in that said additional step selectively triggered by said equaling or exceeding said predefined value relates at least to said providing of said additional information 
wherein said technical measure relates to a subterranean space of said physical entity and/or a lowest floor level of said physical entity. ((Pershing) in at least para 0019, para 0074, para 0116, para 0171)
Both Gaeta and Pershing are directed toward assessing risk of properties.  Pershing teaches the motivation of risk considerations applicable for property features such as basements finished/unfinished in order to estimate the costs of the structure. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the risk assessment details of Gaeta to include applying risk to property features as taught by Pershing teaches the motivation of risk considerations applicable for property features such as basements finished/unfinished in order to estimate the costs of the structure. Both Gaeta and Pershing are directed toward analyzing risk related to property insured.  Pershing teaches the motivation that risk is related toward the structure of the property which include elements such as floor area and number of floors.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data gathering process for risk assessment of property of Gaeta to include information related to floors of the structure as taught by Pershing since Pershing teaches the motivation that risk is related toward the structure of the property which include elements such as floor area and number of floors.
Billman teaches:

providing, to the user, additional information comprising an advice with respect to said physical entity, said advice comprising a technical measure ((Billman) in at least FIG. 3A-C, FIG. 5; para 0056-0057, para 0060);
wherein said technical measure relates to a modification of said physical entity which may be carried out by/via said user for lowering said risk, ((Billman) in at least FIG. 3A-C, FIG. 5; para 0030, para 0033 wherein the prior art teaches determining the amount of work and costs, para 0037, para 0056-0057, para 0060, para 0065); 
This limitation is not a step/function but rather directed toward intended use and is optional and carries no patentable weight
Both Gaeta and Billman recognize that bioharzard are an insurance risk for property and that once a property risk meets a certain threshold such property is uninsurable.  Billman teaches the solution to uninsurable property because of biohazard risk by providing an analysis of the property and providing recommendations of actions that can mitigate risk reducing premiums and modifying the property so that it can be insured.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the process for insuring uninsurable properties due to biohazard risk of Gaeta to include the teaching of Billman since Billman teaches the solution to uninsurable property because of biohazard risk by providing an analysis of .   
Claims 13-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,163,160 B1 by Gaeta et al. (Gaeta), in view of US Pub No. 2014/0195275 A1 by Pershing et al. (Pershing), and further in view of US Pub No. 2014/0257862 A1 by Billman et al. (Billman)
In reference to Claim 13:
Gaeta teaches:
(Previously presented) A computing system for determining a risk associated with a physical entity based on physical data, said physical entity relating to real estate, said risk relating to a probability of damage of said physical entity with respect to a physical parameter comprised in said physical data ((Gaeta) in at least Abstract), the computing system comprising:
a server, the server comprising a processor, tangible non-volatile memory, program code present on said memory for instructing said processor ((Gaeta) in at least FIG. 1; Col 4 lines 52-Col 5 lines 1-5, Col 17 lines 1-32);
a user device, the user device comprising a processor, tangible non-volatile memory, program code present on said memory for instructing said processor, a screen for displaying information to said user, input means for receiving a user input means from a user, connection means for connecting to said server ((Gaeta) in at least FIG. 1; Col 4 lines 36-53, Col 5 lines 12-44);
at least one computer-readable medium, the at least one computer-readable medium comprising a database, said database comprising said physical data ((Gaeta) in at least Col 17 lines 32-57), said physical data comprising:
a plurality of values of said physical parameter indexed by corresponding geographical coordinates ((Gaeta) in at least Abstract; FIG. 3; Col 6 lines 29-59, Col 10 lines 15-54);
said computing system configured for determining a risk associated with a physical entity based on physical data ((Gaeta) in at least Abstract) , said method comprising the steps of:
receiving, by said server, a geographical address of said physical entity from said user via said input means ((Gaeta) in at least FIG. 6; Col 12 lines 42- 63);
receiving, by said server, an entity category relating to said physical entity, said entity category being one of a row house, a semi-detached house, a detached house or an apartment from said user via said input means ((Gaeta) in at least Col 12 lines 36-42);…
characterized in that said method further comprises the steps of automatically determining by said server a set of geographical coordinates of said physical entity based on said geographical address ((Gaeta) in at least FIG. 5-6; Col 1 lines 47-Col 2 lines 1-5, Col 4 lines 37-52,  Col 12 lines 42- Col 13 lines 1-19);
automatically retrieving by said server at least one value of said physical parameter belonging to said physical data based on said geographical coordinates from said database ((Gaeta) in at least Col 12 lines 62-Col 13 lines 1-19);…
in that said value of said physical parameter is based at least in part on automatic realtime measurement of said physical parameter .((Gaeta) in at least FIG. 6; Col 13 lines 20-Col 15 lines 1-26);
This limitation is not a step/function but rather a description of the value content
in that said method comprises the further step of providing an output based on said risk to said user, said output comprising said risk and/or a risk category .((Gaeta) in at least FIG. 3 ref # 322, Col 7 lines 22-37);…
in that said method comprises the further step of:
providing, to the user, a first and second risk value, wherein said first risk value is determined without taking into account said risk-indicative feature value, and wherein said second risk value is determined taking into account said risk-indicative feature value, for quantifying an impact of said risk-indicative feature value on said risk and allowing said user to assess said impact [directed toward intended use no patentable weight] ((Gaeta) in at least Col 10 lines 36-44, Col 11 lines 18-25 wherein the prior art teaches property because of geohazards not insurable, Col 14 lines 15-25 wherein the prior art teaches that based on homeowner claim history an ineligible property can be considered eligible),;…
and wherein said determining of said risk is further based on said characteristic value ((Gaeta) in at least Col 9 lines 16-27, Col 11 lines 18-25, Col 13 lines 16-20, lines 52-67);
in that said risk relating to said probability of damage relates to a probability of damage caused by flooding of said physical entity ((Gaeta) in at least Col 9 lines 16-27, Col 11 lines 18-25, Col 13 lines 16-20, lines 52-67);
in that said physical parameter and said at least one value of said physical parameter relate to a probability of flooding associated with a given physical location ((Gaeta) in at least Col 9 lines 16-27, Col 11 lines 18-25, Col 13 lines 16-20, lines 52-67);…
a floor level of said physical entity in case said entity category is apartment;((Gaeta) in at least Col 3 lines 20-30)
Gaeta does not explicitly teach:
automatically determining, by said server, said risk based on at least on said entity category;
in that said determining of said risk is further based on said at least one value of said physical parameter, and in that said at least one value of said physical parameter is compared to a predefined value, wherein said at least one value of said physical parameter equaling or exceeding said predefined value selectively triggers an additional step in said method, wherein said additional step relates to receiving an additional physical value from said user and/or to providing additional information to said user;
in that 
and in that said determining of said risk is further based on said risk-indicative feature value;
in that said additional step selectively triggered by said equaling or exceeding said predefined value relates at least to said providing of said additional information to said user, in that said additional step comprises:
in that said method further comprises the step of:
receiving, from the user, a characteristic value relating to said physical entity, said characteristic value relating to at least one of a physical surface or a number of floors characteristic of said physical entity;
and in that said risk-indicative feature value relates to any of the following: a presence and/or physical surface of a subterranean space of said physical entity; 
in that said risk is determined in the context of a reconstruction advice with respect to said physical entity, in that said method comprises the further step of:
providing, to the user, said reconstruction advice with respect to said physical entity, said reconstruction advice comprising a technical requirement;
and in that said technical requirement relates to a reconstruction instruction with respect to said building, wherein the reconstruction instruction is an instruction with respect to a foundation and/or a fire protection provision and/or a dam and/or a detection system of seismic activity.
Pershing teaches:
automatically determining, by said server, said risk based on at least on said entity category ((Pershing) in at least FIG. 1D; FIG. 29; Abstract; para 0012-0015 wherein the prior art teaches risk determined based on received features about property, para 0019, para 0081 wherein the prior art teaches risk assessment include property structure, para 0084, para 0206 wherein the prior art teaches risk rating include type of family structure) ;
in that said determining of said risk is further based on said at least one value of said physical parameter, and in that said at least one value of said physical parameter is compared to a predefined value, wherein said at least one value of said physical parameter equaling or exceeding said predefined value selectively triggers an additional step in said method, wherein said additional step relates to receiving an additional physical value from said user and/or to providing additional information to said user ((Pershing) in at least Abstract; FIG. 1D ref # 135o, para 0097, para 0098, para 0107, para 0148; claim 8)
in that said additional step selectively triggered by said equaling or exceeding said predefined value relates at least to said receiving of said additional physical value ((Pershing) in at least Abstract; FIG. 1D ref # 135o, para 0097, para 0098, para 0107, para 0148; claim 8), in that, said additional step comprises:
and in that said determining of said risk is further based on said risk-indicative feature value ((Pershing) in at least Abstract; FIG. 1D ref # 135o, para 0097, para 0098, para 0107, para 0148);
This limitation is not a step/function but rather a description of the value content
in that said additional step selectively triggered by said equaling or exceeding said predefined value relates at least to said providing of said additional information to said user ((Pershing) in at least Abstract; FIG. 1D ref # 135o, para 0097, para 0098, para 0107, para 0148, in that said additional step comprises:
in that said method further comprises the step of:
receiving, from the user, a characteristic value relating to said physical entity, said characteristic value relating to at least one of a physical surface or a number of floors characteristic of said physical entity((Pershing) in at least para 0007-0008, para 0011, para 0016-0018, para 0069, para 0076);
and in that said risk-indicative feature value relates to any of the following: 
a presence and/or physical surface of a subterranean space of said physical entity; a floor level of said physical entity in case said entity category is apartment ((Pershing) in at least para 0007-0008, para 0011, para 0016-0018, para 0069, para 0076);
Both Gaeta and Pershing are directed toward assessing risk of properties.  Pershing teaches the motivation of risk considerations applicable for property type in order to estimate the costs of the structure. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the risk assessment details of Gaeta to include applying risk to property types as taught by Pershing since Pershing teaches the motivation of risk considerations applicable for property type in order to estimate the costs of the structure.  Pershing teaches the motivation of determining a risk threshold for property risk in order to send a person out to the 
Both Gaeta and Pershing are directed toward analyzing risk related to property insured.  Pershing teaches the motivation that risk is related toward the structure of the property which include elements such as floor area and number of floors.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data gathering process for risk assessment of property of Gaeta to include information related to floors of the structure as taught by Pershing since Pershing teaches the motivation that risk is related toward the structure of the property which include elements such as floor area and number of floors.
Billman teaches:
in that said risk is determined in the context of a reconstruction advice with respect to said physical entity ((Billman) in at least FIG. 3A-C, FIG. 5; para 0056-0057, para 0060), in that said method comprises the further step of:
providing, to the user, said reconstruction advice with respect to said physical entity, said reconstruction advice comprising a technical requirement ((Billman) in at least FIG. 3A-C, FIG. 5; para 0056-0057, para 0060);
and in that said technical requirement relates to a reconstruction instruction with respect to said building, wherein the reconstruction instruction is an instruction with respect to a foundation and/or a fire protection provision and/or a dam and/or a detection system of seismic activity ((Billman) in at least FIG. 3A-C, FIG. 5; para 0056-0057, para 0060); 
Both Gaeta and Billman recognize that bioharzard are an insurance risk for property and that once a property risk meets a certain threshold such property is uninsurable.  Billman teaches the solution to uninsurable property because of biohazard risk by providing an analysis of the property and providing recommendations of actions that can mitigate risk reducing premiums and modifying the property so that it can be insured.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the process for insuring uninsurable properties due to biohazard risk of Gaeta to include the teaching of Billman since Billman teaches the solution to uninsurable property because of biohazard risk by providing an analysis of the property and providing recommendations of actions that can mitigate risk reducing premiums and modifying the property so that it can be insured.   .  
In reference to Claim 14:
The combination of Gaeta, Pershing and Billman discloses the limitations of independent claim 13.  Gaeta further discloses the limitations of dependent claim 14

characterized in that said determining of said set of geographical coordinates based on said geographical address is performed by a positioning-related remote server different from said server and/or in that said computer-readable medium comprising said database is comprised in a physical-parameter-related remote server different from said server ((Gaeta) in at least Col 7 lines 22-37 wherein the prior art teaches a geohazard database, Col 8 lines 40-49 wherein the prior art teaches a comprehensive database which includes information including “new stories, community content, social media, and the like to build a comprehensive score around a home builder, local schools, the neighborhood, local crime, and the like” Col 12 lines 62-Col 13 lines 1-19).
In reference to Claim 15:
The combination of Gaeta, Pershing and Billman discloses the limitations of dependent claim 14.  Gaeta further discloses the limitations of dependent claim 15
(Previously presented) The system according to claim 14 (see rejection of claim 14 above), 
characterized in that said positioning-related remote server is equal to said physical-parameter-related remote server. ((Gaeta) in at least Col 8 lines 24-40)
In reference to Claim 18:
The combination of Gaeta, Pershing and Billman discloses the limitations of independent claim 13.  Gaeta further discloses the limitations of dependent claim 18
(Previously presented) The system according to claim 13 (see rejection of claim 13 above), 
wherein said triggering is done selectively in order to decrease both the necessary mental and physical effort of the user in determining said risk.
Claim 18 does not recite any steps but instead provides intended use for the triggering of claim 13.  Intended use carries no patentable weight. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub No. 2016/0086262 A1 by Straub et al; US Pub No. 2011/0295624 A1 by Chapin et al-property risk. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697